Order entered December 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01520-CV

 JOHNNY WIMBREY, WIMBREY GLOBAL INC., WIMBREY TRAINING SYSTEM,
   WIMBREY WORLDWIDE MINISTRIES, ROYAL SUCCESS CLUB LLC, AND
                     ROYAL LIFE, Appellants

                                             V.

                    WORLDVENTURES MARKETING, LLC, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-06212-2019

                                         ORDER
       Before the Court is appellants’ December 20, 2019 unopposed first motion to extend time

for filing their brief. We GRANT the motion and ORDER appellants’ brief due on or before

February 3, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE